DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses a phrase which can be implied.  For instance, the abstract recites “There is provided an uncertainty prediction apparatus … and the sampling models”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Trygg et al. (US Patent Application, Pub. No.: US 2020/0074269 A1).
In regards to claim 1, Trygg discloses an uncertainty prediction apparatus (See pg. 1, paragraph [0003]) comprising: an artificial neural network model trained based on deep learning (See pg. 5, paragraph [0111]); sampling models modeled by at least two weights obtained through sampling during a training process for the artificial neural network model (See pg. 6, paragraph [0121]); and an output generation unit configured to generate a result value reflecting an uncertainty degree by aggregating values output from the artificial neural network model and the sampling models after the same data is input to the artificial neural network model and the sampling models (See pg. 7, paragraph [0133] and pg. 8, paragraph [0145]).
In regards to claim 2, Trygg discloses the uncertainty prediction apparatus, wherein the at least two weights are in close proximity to a local minimum value (See pg. 8, paragraph [0146]).
In regards to claims 3 and 9, Trygg discloses the uncertainty prediction apparatus and sampling model generation method, wherein the sampling is performed to obtain the at least two weights when the sum of dot products between gradient vectors of weights for data of a mini-batch of training data of the artificial neural network model is less than or equal to a predetermined threshold (See pg. 10, paragraph [0165]).
 In regards to claim 4, Trygg discloses the uncertainty prediction apparatus wherein, the artificial neural network model is trained with training data labeled with one of N labels, output values of the sampling models are N-dimensional information which includes probability values corresponding to the N labels, and the output generation unit comprises an uncertainty degree calculation unit configured to output single N-dimensional information obtained by adding the pieces of N-dimensional information calculated from the sampling models (See pg. 9, paragraph [0147] – [0148]).
In regards to claim 5, Trygg discloses the uncertainty prediction apparatus wherein, the artificial neural network model is trained with training data labeled with one of N labels, the output values of the sampling models are N-dimensional information which includes probability values corresponding to the N labels, and the output generation unit comprises an uncertainty degree calculation unit configured to choose one label having a maximum probability value from the N-dimensional information calculated from the sampling models and output N-dimensional information, which is a value obtained by counting the number of choices for each label (See pg. 9, paragraph [0147] – [0148]).
In regards to claim 6, Trygg discloses the uncertainty prediction apparatus, wherein the output generation unit separately outputs an uncertainty degree of an estimated answer output from the uncertainty degree calculation unit in addition to an uncertainty degree of an estimated value output from the artificial neural network model (See pg. 6, paragraph [0119] – [0120]).
In regards to claim 7, Trygg discloses the uncertainty prediction apparatus, wherein the output generation unit further comprises a result value combination unit configured to calculate an estimated answer reflecting uncertainty on the basis of the estimated answer output from the artificial neural network model and the uncertainty degree output from the uncertainty degree calculation unit (See pg. 6, paragraph [0121]).
In regards to claims 8 and 10, Trygg discloses a sampling model generation method and sampling model generation apparatus for uncertainty prediction (See pg. 1, paragraph [0003]), the sampling model generation method comprising: inputting mini-batch data of a corresponding turn among training data to an artificial neural network (See pg. 5, paragraph [0111] and pg. 9, paragraph [0157]); determining whether a weight is in close proximity to a local minimum value on the basis of an output value of the artificial neural network (See pg. 8, paragraph [0146]); generating a sampling model modeled with the corresponding weight and updating the weight through addition of Gaussian noise when it is determined that the weight is in close proximity to the local minimum value (See pg. 13, paragraph [0202]); and updating the weight when it is determined that the weight is not in close proximity to the local minimum value (See pg. 8, paragraph [0146]), wherein the operations of the inputting, the determining, the generating, and the updating are sequentially repeated (See pg. 9, paragraph [0147]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Amizadeh et al. (US Patent Application, Pub. No.: US 2019/0347548 A1) teach selecting a neural network architecture for a supervise machine learning problem.  Chiu et al. (US Patent Application, Pub. No.: US 2019/0051056 A1) teach augmenting reality using semantic segmentation.  Huszar et al. (US Patent Application, Pub. No.: US 2018/0240031 A1) teach an active learning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THJUAN KNOWLIN ADDY whose telephone number is (571)272-7486. The examiner can normally be reached 8:30AM - 5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THJUAN K ADDY/Primary Examiner, Art Unit 2652